FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 22, 2020

                                         No. 04-20-00462-CV


                     IN RE BERRIDGE MANUFACTURING COMPANY

                                   Original Mandamus Proceeding1
Proceeding
       Sitting: Rebeca C. Martinez, Justice
                Irene Rios, Justice
                Liza A. Rodriguez, Justice


       On September 18, 2020, relator filed a petition for writ of mandamus. On September 29,
2020, relator filed an amended petition for writ of mandamus. Relator also filed a motion for
temporary relief pending final resolution of the petition for writ of mandamus, which this court
granted on September 18, 2020. This court believes a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition in this court no later
than November 6, 2020. Any such response must conform to Texas Rule of Appellate
Procedure 52.4.


        It is so ORDERED October 22, 2020.


                                                                         PER CURIAM



        ATTESTED TO:__________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT




1  This proceeding arises out of Cause No. 2019-CI-07623, styled Jared Martin v. Berridge Manufacturing
Company, pending in the 408th Judicial District Court, Bexar County, Texas. The Honorable David A. Canales
signed the order at issue in this original proceeding.